Citation Nr: 0105080	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 11, 1998, 
for the award of service connection for ankylosing 
spondylitis (claimed as arthritis and back condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from June 1973 to July 
1975.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

In his December 1999 appeal to the Board, the veteran stated 
"I feel all prior decisions were in error in denying 
ankylosing spondylitis."  A reopened claim and clear and 
unmistakable error are different, mutually exclusive routes 
to the goal of determining an effective date. Flash v. Brown, 
8 Vet. App. 332 (1995). If the veteran wishes to claim clear 
and unmistakable error in a prior RO decision, he should 
pursue that avenue first at the RO.   


FINDINGS OF FACT

1.  Prior to 1994, the appellant filed numerous claims for 
entitlement to service connection for arthritis (ankylosing 
spondylitis), all of which were denied by the RO, and none of 
which were appealed by the appellant.  The RO last denied the 
claim for service connection for arthritis (ankylosing 
spondylitis) by a rating decision dated in December 1994.  
The appellant was notified of that decision in January 1995; 
he did not appeal that decision.

2.  On May 11, 1998, the appellant filed a petition to re-
open his claim for service connection for arthritis, and 
service connection was granted effective from May 11, 1998.

CONCLUSION OF LAW

An effective date prior to May 11, 1998, for service 
connection for ankylosing spondylitis (claimed as arthritis 
and back condition) is not warranted.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopen after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 1991).  The 
applicable exception is found at 38 U.S.C.A. § 5110(b)(1), 
which provides that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(2000). 

In this case, the appellant's active service ended in July 
1975.  In September 1979, the appellant filed a claim for 
service connection for a back injury.  By means of a January 
1980 rating decision, he was awarded service connection and a 
10 percent rating for chronic low back pain.  In July 1980, 
he filed a claim for, among others, an increased rating for 
his service connected low back disorder, and for service 
connection for arthritis secondary to his service connected 
low back disorder.  A rating decision in November 1980 denied 
that claim.  Subsequent to a September 1981 VA examination, 
the RO confirmed the prior denial in an October 1981 rating 
decision.  In November 1982, the appellant requested a 
reevaluation of his back disorder as his condition had 
developed into arthritis.  In a letter dated in November 
1982, the RO requested that the appellant submit medical 
evidence in support of his claim, which was not received.  In 
February 1984, the appellant again filed for entitlement to 
service connection for an arthritic condition.  A rating 
decision in March 1984 denied entitlement to service 
connection for arthritis (ankylosing spondylitis), as being 
directly due to the service connected back injury.  He again 
filed for service connection for arthritis (ankylosing 
spondylitis) in March 1985, August 1986, March 1987, January 
1988, September 1988, and August 1994.  The RO confirmed the 
prior denials by means of rating decisions in April 1985, May 
1985, April 1987, February 1988, March 1989, and December 
1994.  The appellant did not appeal these decisions.  The 
unappealed rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

On May 11, 1998, the appellant again filed a claim for 
arthritis of the spine.  A rating decision dated in December 
1998 granted service connection for ankylosing spondylitis 
(claimed as arthritis and back condition), effective from May 
11, 1998. 

As stated above, all claims submitted prior to May 11, 1998 
were denied, and none of the denials was appealed.  Under 
such circumstances, the law provides that the effective date 
of the grant of service connection can be no earlier than the 
date of the claim to reopen after final adjudication.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000). 
That date  is May 11, 1998.

The regulations concerning claims are found at 38 C.F.R. § 
3.150 et seq., and the Board has carefully considered whether 
they provide a basis for finding that the appellant's date of 
claim was earlier than May 11, 1998.  Under 38 C.F.R. § 
3.155(a), any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

The first communication from the appellant, dated after the 
last final rating decision (denying service connection for 
arthritis) in December 1994 (he was notified of that decision 
in January 1995), indicating an intent to reopen his claim of 
entitlement to service connection for ankylosis spondylitis 
(arthritis), was received on May 11, 1998.  The file contains 
no documentation of any other earlier communication or action 
indicating his intent to apply for compensation benefits 
under the laws administered by VA for ankylosing spondylitis 
(arthritis).  The Board thus concludes that the claim of 
entitlement to an effective date prior to May 11, 1998, must 
be denied.


ORDER

Entitlement to an effective date prior to May 11, 1998, for 
service connection for ankylosing spondylitis (claimed as 
arthritis and back condition) is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

